DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 04/06/2021 and 04/19/2022 regarding claims 1-19 is fully considered. Of the above claims, claims 1-3 and 5 have been amended, and claims 15-19 have been newly added.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-19 is the inclusion of the limitations of an image recording apparatus that include a controller configured to: control the feed roller to rotate to perform feeding of a preceding sheet supported on the tray to the conveyance path; control the pair of conveyance rollers to rotate to convey the preceding sheet fed by the feed roller in the conveyance direction through the conveyance path; control the print engine to perform recording of an image on the preceding sheet that is conveyed by the pair of conveyance rollers; before feeding the subsequent sheet from the tray, determine whether or not the subsequent sheet would contact the pair of conveyance rollers during the recording on the preceding sheet if the subsequent sheet were fed using a first feed condition, the subsequent sheet being a sheet that follows the preceding sheet, the first feed condition being a condition in which the feeding of the subsequent sheet from the tray is started at a first timing before the recording on the preceding sheet ends and at a first velocity; and in response to determining that the subsequent sheet would contact the pair of conveyance rollers during the recording on the preceding sheet if the subsequent sheet were fed using the first feed condition, control the feed roller to perform the feeding of the subsequent sheet, from the tray, in one of a second feed condition and a third feed condition, the second feed condition being a condition that the feeding of the subsequent sheet from the tray is started at a second timing that is later than the first timing, the third feed condition being a condition that the subsequent sheet is fed at a second velocity that is lower than the first velocity.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853